Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/12/22 overcome the rejections set forth under 35 USC 112(b) in the office action mailed 11/24/21, as well as the claim objection and double patenting warning, but do not overcome the obviousness rejections set forth in the office action mailed 11/24/21, which are maintained below. The discussion of the rejections has been updated as necessitated by the amendments. Newly added claims 21-22 are also rejected over the references of record.

Claim Rejections - 35 USC § 103
Claims 1, 4-7, 9-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pat. No. 7,456,138).
From column 9 line 44 through column 10 line 6, Sherman discloses hydraulic fluids comprising 20 to 45% by weight of water, within the range recited in claim 1, 0 to 40% by weight of a glycol which is preferably ethylene glycol or diethylene glycol, overlapping the range recited in claim 1 for the glycol, and 30 to 60% by weight of an alkylene oxide copolymer obtainable by copolymerizing ethylene oxide, propylene oxide, and/or butylene oxide, overlapping the concentration range recited in claim 1 for the polyalkylene glycol. In column 3 lines 49-55 Sherman discloses that ethylene oxide/propylene oxide copolymers, as recited in claim 1, are preferred, and that the copolymers can be block copolymers. Sherman discloses that the ethylene oxide weight 
The water and glycol components of the composition of Sherman meet the limitations of the water and glycol components of claim 4. The molecular weight range of the ethylene oxide/propylene oxide copolymers of Sherman overlaps the range recited in claim 6. The ethylene glycol and diethylene glycol components disclosed by Sherman meet the limitations of claims 7 and 16. The preferred ethylene oxide weight percentage of 25 to 75% disclosed by Sherman falls within the range recited in claim 6 and overlaps the ranges recited in claims 9 and 18 and encompasses the ranges recited in claims 10-11 and 19-20. The water content of 20 to 45% by weight disclosed by Sherman overlaps the ranges recited in claims 10-11 and 19-20. The additives disclosed in the composition of column 9 line 44 through column 10 line 6 of Sherman include corrosion inhibitors, anti-wear additives (boundary lubricants), foam control agents (defoamers), and dyes, as recited in claim 12. The preferred concentration range of the additives of Sherman overlaps the range recited in claim 13. An ethylene oxide/propylene oxide block copolymer has a structure meeting the limitations of claim 14, and the molecular weight range disclosed by Sherman leads to a’, a”, and b ranges overlapping the claimed ranges. Since the composition of Sherman meets the compositional limitations of claim 1, and Sherman teaches that it is useful as a hydraulic 
i) Sherman does not disclose the viscosity of the overall composition. This relates to claims 1 and 4.
ii) Sherman does not disclose the biodegradability of the polyalkylene glycol component. This relates to claims 1,4, and 21-22.
iii) Some of the ranges of Sherman overlap or encompass the claimed ranges rather than falling within them.
With respect to i), as discussed above, Sherman discloses compositions comprising a polyalkylene glycol meeting the limitations of the claimed polyalkylene glycol, as well as the claimed glycol and water, in amounts overlapping the claimed concentration ranges. Based on the data supplied in the tables of the current specification, it is therefore apparent that the compositions of Sherman will have viscosities in a range at least overlapping the ranges recited in claims 1 and 4. It is also noted that Sherman discloses in column 9 lines 56-58 that the composition preferably comprises some of a thickener, which will further increase the viscosity of the composition within the range recited in claims 1 and 4.
With respect to ii), since the polyalkylene glycol of Sherman is an ethylene oxide/propylene oxide copolymer meeting the structural limitations of the claimed copolymer and having a molecular weight overlapping the claimed range, the 
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1, 4-7, 9-16, and 18-22 are rendered obvious by Sherman.
	
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Wei (U.S. Pat. No. 5,648,557).
The discussion of Sherman in paragraph 3 above is incorporated here by reference. Sherman discloses a composition meeting the limitations of claims 1 and 5, but does not specifically disclose that the ethylene oxide/propylene oxide copolymer has a triblock structure. 
Wei, in column 1 lines 5-12, discloses the production of polyether lubricants. In column 3 lines 26-34 Wei discloses that the polyether lubricant preferably has a triblock (A-B-A) structure, where A can be ethylene oxide (unsubstituted polyoxyethylene) and B can be a C2+ alkylene oxide monomer, which encompasses propylene oxide. Preparing the ethylene oxide/propylene oxide copolymer of Sherman to have the triblock structure of Wei meets the limitations of claims 8-17.
It would have been obvious to one of ordinary skill in the art to prepare the ethylene oxide/propylene oxide copolymer of Sherman to have the triblock structure of Wei, since Wei discloses that it is a preferred structure for a polyether lubricant.

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. Applicant argues that the compositions of Sherman would not necessarily possess the claimed properties. In particular, applicant argues that the ethylene oxide/propylene oxide copolymers of Sherman would not necessarily have had the claimed viscosity and biodegradability. As discussed in the rejection, Sherman discloses ethylene oxide/propylene oxide copolymers having an ethylene oxide content within the claimed range and a weight-average molecular weight overlapping the claimed range. It is noted that the teaching of Sherman relied upon in the rejection for the ethylene oxide content of the copolymer is the teaching in column 3 line 54 of preferred range of 25 to 75% (25:75 to 75:25 oxyethylene/oxypropylene weight ratio), within the claimed range, rather than the 5 to 50% by weight cited by applicant, which refers to the surface-active component discussed in column 5 of Sherman. While the surface-active component can also be an ethylene oxide/propylene oxide block copolymer, it is only used in preparing the catalysts of Sherman, and is distinct from the alkylene oxide copolymer component of the functional fluids of Sherman, which is relied upon in the rejection. As discussed in paragraph 21 and Table 1 of the current specification, and as acknowledged in applicant’s remarks, the viscosity and biodegradability of the ethylene oxide/propylene oxide copolymers is correlated to the ethylene oxide content and weight-average molecular weight of the copolymer. Since Sherman discloses ethylene oxide/propylene oxide copolymers having an ethylene oxide content falling within the claimed range, and a  weight-average molecular weight overlapping the claimed range, the copolymers of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771